Citation Nr: 1621494	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  08-29 751A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right great toe disorder. 

3.  Entitlement to service connection for a left elbow disorder. 

4.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  However, jurisdiction over the claims subsequently was transferred to the RO in Roanoke, Virginia, and that office certified the appeal to the Board.

The Veteran testified in support of these claims during a July 2012 hearing before the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, DC (Central Office (CO) hearing).  A transcript of the hearing is of record.  

The Board remanded these claims in September 2012 for further development - namely, for a VA examination and medical nexus opinion regarding the etiologies of these claimed disorders, particularly in terms of their posited relationship with the Veteran's military service.  After that development was completed, the claims were returned to the Board for further appellate consideration and were denied in a January 2015 decision.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In June 2015, VA's Office of General Counsel, representing the Secretary, filed a Motion for Remand.  The Court granted the Motion in a June 2015 Order and remanded the claims back to the Board for action consistent with the Motion.  The Board, in turn, remanded the claims to the Agency of Original Jurisdiction (AOJ) in September 2015.  The Board determined that additional evidentiary development was necessary to comply with the Motion; specifically, adequate VA examinations and medical opinions were still needed to assist in determining the nature and etiologies of these disabilities at issue in this appeal.  Thereafter, a December 2015 Supplemental Statement of the Case (SSOC) continued the denial of these claims, so they are again before the Board.

Still further development of these claims is required, however, so the Board is again REMANDING them to the AOJ.


REMAND

The Board sincerely regrets further delaying the readjudication of these claims, but finds that another remand is needed to ensure compliance with the June 2015 Motion, the Board's prior September 2015 remand instructions, and VA's duty to assist the Veteran in fully developing his claims.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  And although there need only be "substantial" rather than strict or exact compliance, there still has not been in this instance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's prior September 2015 remand directed the Veteran be provided adequate VA examinations for medical opinions concerning the nature and etiology of the claimed disorders, especially as mentioned in terms of their posited relationship or correlation with this military service.  The requested examinations occurred in October 2015, unfortunately, the opinions from them are not responsive to the Board's inquiries and, consequently, are inadequate.  It is incumbent on the Board in this circumstance to return the examination reports for all necessary additional information.  38 C.F.R. § 4.2 (2015).


In that prior remand, the examiner was instructed to provide medical opinions addressing whether the disabilities at issue in this appeal are related or attributable to the Veteran's active military service (i.e., service connected).  These opinions were to include an explanatory rationale addressing the lay statements of the Veteran and his family reporting injuries in service and continuous symptoms since.  The examiner was also specifically informed that it was impermissible to rely solely on the absence of documented treatment during service (or in the years afterwards) as sole rationale for the requested opinions, especially if that was the exclusive reason for disassociating a condition being claimed from the Veteran's service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  In Dalton, the Court found a VA opinion inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the lack of evidence in the service treatment records (STRs) to provide a negative opinion).  See Dalton at 39-40.

This is not to say that the lack of objective clinical findings, such as in the way of actual treatment records (STRs, etc.), has no purpose or value, just instead that it cannot be the sole or only reason for disassociating a claimed condition from the Veteran's military service.

When discussing this notion of continuity of symptomatology, it is important to distinguish the requirement of continuous symptoms from continuous treatment.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991), citing 38 C.F.R. § 3.303(b).  Moreover, as a general proposition, the lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).


The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

When ultimately deciding these claims, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding how long he has experienced certain symptoms or what he believes to be manifestations of these disabilities.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and held, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, as an example that the Veteran had compensable disability within a year of his discharge from service (that is, for presumptive disabilities of the type contemplated by 38 C.F.R. § 3.309(a)) or that he has continuously experienced the effects of these disabilities during the many years since.

The passage of time between his discharge and initial complaint or diagnosis, post service, is one factor for consideration.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See again Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Here, contrary to the Board's prior remand instructions, the negative medical opinions provided by the October 2015 VA examiner include as their only rationale the lack of documented treatment during and immediately after service.  The VA examiner did not address the lay statements of the Veteran and his family and only briefly acknowledged the evidence of private treatment within a few years of the conclusion of the Veteran's active duty service.  In sum, the October 2015 VA examiner failed to comply with the Board's remand instructions, so supplemental comment is needed correcting these noted deficiencies.  

The Board also sees that the record on appeal is incomplete with respect to the Veteran's full complement of treatment records.  Notably, the claims file only contains VA clinical records dated through January 2011, though there are references in the file to more recent VA treatment.  Additionally, the Veteran reported during an October 2009 visit to his VA primary care physician that he receives private treatment for the claimed left knee disorder.  Thus, efforts must be made to obtain these outstanding records of VA and private treatment.  See 38 C.F.R. § 3.159(c) and (e).


Accordingly, these claims are REMANDED for the following still additional development and consideration:

1.  Request all available treatment records concerning the Veteran from the Washington VA Medical Center (VAMC) dated from January 2011 to the present.  Associate these records with the virtual file.

2.  Also specifically request that the Veteran complete a medical release form (VA Form 21-4142) authorizing VA to obtain all records of his private treatment for the claimed left knee disorder.  Inform him that VA records document his reports of knee treatment from a private doctor.  If he completes and submits a VA Form 21-4142, attempt to obtain these private medical records.  38 C.F.R. § 3.159(c)(1).  Appropriately notify him if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).

3.  After receiving all additional treatment records, obtain supplemental medical nexus opinions concerning the etiologies of the claimed left knee, right great toe, left elbow, and left shoulder disorders.  To assist in making this important determination, have the designee review the claims file, including especially a complete copy of this additional remand and the June 2015 Motion, for the relevant history.  


After this review, the designee is asked to provide opinion on the following:

a)  the likelihood (very likely, as likely as not, or unlikely) the claimed left knee, right great toe, left elbow, and/or left shoulder disorders are related or attributable to the Veteran's active military service.  

b)  whether the arthritis of the Veteran's left knee, right great toe, left elbow, and left shoulder initially manifested to a compensable degree within the one-year presumptive period following his separation from active duty service, so by December 1975.  

When responding, it is most essential the examiner provide explanatory rationale for the opinions, preferably citing to evidence in the file or medical authority supporting conclusions.  In making these assessments, the examiner should not conclude these claimed disabilities were not present during service, within a year of discharge, or during the many years since based solely on the absence of documented treatment, though as explained it is permissible for the examiner to consider that as one factor in determining etiology.  The examiner must also consider and specifically address the lay statements from the Veteran and his family regarding injuries in service and sports-related trauma to the left knee, right great toe, left elbow, and left shoulder and the lay statements of continuous or recurrent symptoms since service.  


*Whether the Veteran needs to be actually reexamined to provide this additional comment is solely in the discretion of the person designated to provide this supplemental comment.

4.  Ensure the examination report responds to the questions asked and complies with the directives of this additional remand, including in terms of addressing the lay contentions of the Veteran and his family.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them the opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

